Barker, J.
The savings bank paid its money to the present defendant to satisfy a judgment which he had obtained against the bank as trustee of the principal defendant in a court of competent jurisdiction, in a suit in which the bank was duly served with process, and appeared and voluntarily took such action as made the judgment a necessary result of the proceedings, and the judgment remains unreversed. Although it was obtained *133when the bank was not in fact indebted to the principal defendant, and because the bank made its answer as trustee and submitted to be charged under the mistake of falsely supposing itself indebted to the principal defendant, the judgment until reversed was a valid obligation due from the bank. Therefore it was no legal injury for the judgment creditor to take the bank’s property in satisfaction of the judgment, although it would not have been entered but for the mistake. Engstrom v. Sherburne, 137 Mass. 153. The mistake was not the direct cause of the payment of the money. The payment was made because the bank wished and intended to discharge a valid judgment obligation against itself. The mistake was some steps farther back, and while it would have been good ground for some seasonable and appropriate action to reverse the judgment, it does not give the bank the right to recover the money which it has paid to satisfy a valid judgment still unreversed. Homer v. Fish, 1 Pick. 435. M'Rae v. Mattoon, 13 Pick. 53. Wilbur v. Sproat, 2 Gray, 431.
That the present case was submitted on agreed facts, so that all objections to the form of action are waived, could not authorize the court to disregard the effect of the former judgment. A submission upon facts agreed is not a substitute for proper proceedings seasonably brought to reverse a judgment, and the decision of a question so raised must be upon the theory that the judgment is in force.

Judgment for the defendant affirmed.